United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                ___________

                No. 04-1490
                ___________

National Labor Relations Board;         *
                                        *
                Petitioner,             *
                                        *
Carpenters District Council of          *
Kansas City and Vicinity,               *
                                        *
                Intervenor on Appeal,   *
                                        *
      v.                                *
                                        *
Zarcon, Inc.,                           *
                                        *
                Respondent.             *
                __________                  On Petition for Review from
                                            National Labor Relations Board.
                No. 04-1731
                __________                       [UNPUBLISHED]

Zarcon, Inc.,                           *
                                        *
                Petitioner,             *
                                        *
      v.                                *
                                        *
National Labor Relations Board;         *
                                        *
                Respondent,             *
                                        *
Carpenters District Council of          *
Kansas City and Vicinity,               *
                                       *
             Intervenor on Appeal.     *
                                  ___________

                              Submitted: January 10, 2005
                                 Filed: January 18, 2005
                                  ___________

Before WOLLMAN, FAGG, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       In this labor case, an administrative law judge (ALJ) decided Zarcon, Inc., a
drywall contractor, engaged in unfair labor practices by informing its employees it
would have union organizers removed from the jobsite by law enforcement officers,
by informing employees that an employee had been laid off because of his union
activities, by threatening to close the company if the union succeeded in organizing
its employees, and by threatening union representatives with physical violence. The
ALJ also found Zarcon unlawfully laid off one employee for his union activities, and
refused to hire nine applicants because of their union affiliation. Zarcon only filed
exceptions to the findings regarding the layoff and refusal to hire. The National
Labor Relations Board affirmed the ALJ’s findings, and ordered Zarcon to cease and
desist from the unfair labor practices, to offer the laid off employee reinstatement, to
hire the union-affiliated applicants, and to make them all whole for any loss of
earnings.

       Zarcon petitions for review arguing the Board committed error in finding
violations for refusing to hire employees, for interrogating an employee about his
union activities, and for laying off one employee. Having carefully reviewed the
record, the parties’ briefs, and the applicable law, we conclude Zarcon’s arguments
fail. Substantial evidence supports the Board’s findings that Zarcon refused to hire


                                          -2-
nine applicants because of their union affiliation. Contrary to Zarcon’s assertion, the
Board correctly concluded the refusal-to-hire allegation was not barred by the six-
month statute of limitation. Further, substantial evidence supports the Board’s
finding that a Zarcon supervisor unlawfully interrogated a union applicant and that
Zarcon laid off an employee in retaliation for his union activities.

      Because we have nothing to add to the Board’s order in this fact intensive case,
we enforce the Board’s order in its entirety without additional explanation.
                     ______________________________




                                         -3-